MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioners’ motion to reopen. The BIA’s denial of a motion to reopen is reviewed for an abuse of discretion. See *624Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). The BIA did not err in denying petitioners’ motion to reopen when it was filed after the voluntary departure period had expired, because petitioners’ failure to depart during the voluntary departure period rendered them ineligible for relief pursuant to 8 U.S.C. § 1229c(d). See De Martinez v. Ashcroft, 374 F.3d 759, 763-64 (9th Cir.2004); Zazueta-Carrillo v. Ashcroft, 322 F.3d 1166, 1169-70 (9th Cir.2003). Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.